Citation Nr: 1217799	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bone lesion also claimed as a right hip disability.  

2.  Entitlement to service connection for bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant had active duty service from September 1971 to September 1973.  He had subsequent service in the Navy Reserve, Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issue of entitlement to service connection for residuals of a bilateral knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right hip osteoarthritis or bone lesion was not manifest during active service, and arthritis was not manifest within one year of separation and is not otherwise attributable to active service.

2.  A right hip disability is not attributable to a period of active duty for training (ACDUTRA). 






CONCLUSIONS OF LAW

1.  Right hip osteoarthritis or bone lesion was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right hip disability was not incurred in or aggravated by a period of ACDUTRA.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in July 2006.  Moreover, in February 2012, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board acknowledges that the appellant has not been afforded a VA examination in relation to his claim for service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an Appellant's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As explained in detail below, the more probative evidence does not indicate that  the appellant's right hip disability is related to any period of service such as to require an examination, even under the low threshold of McLendon.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) ; Mercado-Martinez, 11 Vet. App. at 419.  

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. § 3.309 (presumption of service incurrence for certain disease, including arthritis) for the appellant's periods of ACDUTRA and INACDUTRA is not appropriate.

The Board notes that the appellant has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Analysis

Active Duty

The appellant separated from active duty in September 1973.  A review of the record discloses that there is no lay or medical evidence linking his right hip disability, to include arthritis or a bone lesion of the femur, to his period of active duty , and it is not otherwise contended.  Based upon the lay and medical evidence we conclude that a right hip disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.

Training Duty

The appellant has appealed the denial of service connection for a right hip disability to include a bone lesion of the femur.  Initially, the Board notes that the appellant has related that he sustained an injury to the right hip while in the National Guard in 1984.  He has indicated that he was on ACDUTRA during this time.  In other statements, it has been reported that he was injured in 1992 or 1993.  He has also stated that he was reinjured in 1999.  Although the Veteran has been inconsistent and nonspecific regarding the timing of his injury, we find that further development is not needed as the preponderance of the evidence is against a finding that a right hip disability is related to any period of service.  

In this regard, the Board is presented with positive and negative evidence.  The positive evidence includes the March 2006 examination in which the appellant was seen for right hip pain.  The VA examiner related that the bony findings may represent a cyst of some sort which has been present for quite some time.  Additionally, he stated that changes such as this can occur after a traumatic event such as the motor vehicle accident described by the appellant during service and that there could be trauma to the surrounding tissues into the bone which may have caused some reactive bone to form.  The etiology of such was unclear to the examiner.  

In October 2006, an impression was given of stable appearance of the bone lesion of the proximal right femur.  Most likely benign etiology was noted.  

In June 2007, J.S. submitted a lay statement asserting that he watched the appellant fall off a tank in 1984 at Camp Grayling.  Per J.S., the appellant fell about 7 feet and that his right hip took the brunt of the fall.  

In August 2007, it was stated that the appellant had chronic right hip pain as a result of an injury he sustained while working as a tank commander in approximately 1992 or 1993.  

Furthermore, it was stated in August 2009 that the appellant's right hip disability was the result of an old injury such as falling off the rocket launcher and that there was evidence to suggest an old fracture of the femoral head area when he fell.  The examiner believed that there was old dense bone that might well have been related to compression of some of the bone fragments and there was some discontinuity of the spherical femoral head and the posterior/inferior portion of the hip.  He stated that there was evidence of early degenerative changes of the hip and that the appellant had increasing pain over the last 15 years.  As such, the examiner thought that there was good evidence to corroborate the appellant's feeling that this was related to his injury 15 years ago.  

Via various statements the Veteran has asserted that in 1984 while serving in the National Guard he fell off of a tank and injured his right hip.  He also claimed he sustained an additional injury in August 1999.  Per the Veteran, he did not seek immediate treatment for his hip because his wife, who was at that time a respiratory therapist, treated him for his disability.  The Board has considered such evidence in conjunction with all the evidence of record.

However, the Board is also presented with convincing negative evidence.  In this regard, examinations in July 1985, November 1990, February 1991, April 1995 and December 2000 revealed normal findings for the lower extremities.  Also in July 1985, April 1989, November 1990, February 1991, April 1995 and December 2000, the appellant denied bone, joint or other deformity.  He also denied arthritis, rheumatism or bursitis.  

In June 2010, an assessment was given of right hip osteroarthritis and a sclerotic lesion.  The examiner stated that it was difficult to say what caused the appellant's injury but that he could say at least that the appellant did have some sort of remote trauma to that hip in the past but exactly what that was and when it occurred was difficult to ascertain.  Dr. S opined in August 2011 that there was evidence of old trauma to the right proximal femur as seen on x-ray and CT scan.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  Here, we find that the appellant is competent to report a hip injury and the circumstances surrounding such.  

After weighing the positive and negative evidence, the Board concludes that the more probative evidence is against the finding that the appellant has a right hip disability or bone lesion that is related to any period of service.  To the extent that the appellant attributes his current right hip disability to an injury sustained during training in 1984, the Board finds that the lay evidence is not credible.  To that end, we note that during annual examinations conducted between 1985 and 2000 the appellant denied related symptomatology and examinations revealed normal findings for the lower extremities.  

In fact, hip or femur pathology is not shown in the record until 2004.  At that time, an X-ray examination disclosed abnormality of the femur.  Although the appellant reported an in-service history regarding the knees, he did not report a history involving the hip.  The Board emphasizes the multi-year gap between the alleged injury (1984) and the initial findings in 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board is not presented with silence alone but rather normal findings and the continued denial of pertinent symptomatology after the alleged injury.  

Furthermore, we find that the appellant has been an inconsistent historian.  In various statements, he has reported that he was injured in 1984 and reinjured in 1999.  However, when treated in August 2007 a history was given of an injury sustained while working as a tank commander in approximately 1992 or 1993.  His statements are inconsistent.  Also, his more recent statements are in conflict with his annual examinations in which he denied any relevant symptomatology.  We find that the appellant's current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the statements rendered for medical evaluation purposes.  Whether the alleged injury took place in 1984, 1992, 1993 or 1999, during examinations between 1985 and 2000 the appellant denied any pertinent symptoms and the examinations were normal.  

We also note that while the appellant has claimed that the injury took place in 1984, when he filed his original claim for benefits in July 1985 he did not file a claim for a hip disability nor did he make any mention of any related symptomatology.  It seems unlikely that he would file a claim for defective hearing and not mention on-going hip symptomatology at that time.  We find it not credible that he would file a claim for another disability and not for ongoing hip symptoms if he were experiencing continuity and disability.  

Ultimately, the issue before the Board is whether the lay evidence reporting an in-service hip injury is credible.  We are mindful that examiners have found that the appellant may have had past hip trauma.  However, the examiners have no personal knowledge of the in-service events, if any.  While the medical evidence may show findings consistent with hip or bone trauma, the more credible and probative evidence is against a finding that the appellant's hip trauma is related to any period of service.  The appellant has been an inconsistent historian.  We find that the more credible evidence is the contemporaneous normal annual examinations and the Veteran's denial of symptoms during routine examinations conducted between 1985 and 2000.  J.S. has also attested that he watched the appellant fall off a tank.  This lay statement is also inconsistent with the appellant's own contemporaneous statements and is equally not credible.

The Board has weighed the medical statements, lay statements and the appellant's pleadings.  The more probative and persuasive evidence are the normal annual examinations, the appellant's denial of pertinent symptotalogy during his annual examinations, the gap in time between the alleged injury and his initial report of symptoms, and his failure to include a claim for the hip or bone lesion during his original claim for compensation.  

In sum, the evidence deemed most probative by the Board establishes that, although the appellant has a right hip disability, his current right hip or bone lesion disability is not attributable to any period of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is denied.  


ORDER

Service connection for a bone lesion/right hip disability is denied.  


REMAND

Service connection for residuals of a bilateral knee injury was denied in the January 2007 rating decision.   The appellant submitted a notice of disagreement (NOD) to that decision in September 2007.  A Statement of the Case (SOC) was issued in November 2007.  It appears that a SOC has been issued and a hearing has been conducted on this issue.  However, this issue has not been certified for appeal.  On remand, the RO should address its failure to certify for appeal the issue of entitlement to service connection for residuals of a bilateral knee injury.  

Accordingly, the case is REMANDED for the following action:

Address why the issue of entitlement to service connection for residuals of a bilateral knee injury has not been certified for appeal. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


